Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 7, 2014

                                    No. 04-14-00599-CV

                      IN THE INTEREST OF B.R., ET AL., Children,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02347
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       In this accelerated appeal of the trial court’s August 14, 2014 order terminating
Appellant’s parental rights, Appellant’s brief was due to be filed with this court on September
29, 2014. See TEX. R. APP. P. 38.6(a). On October 6, 2014, Appellant filed an unopposed first
motion for extension of time to file Appellant’s brief and requested an extension of time to
October 20, 2014, for an extension of twenty days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than October 20, 2014. See id. R. 38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court